 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                                  Case No. CR20-083RSL
10
                             Plaintiff,                          ORDER GRANTING
11
                        v.                                       STIPULATED MOTION TO
12                                                               CONTINUE TRIAL AND
      DUNCAN GIBSON,                                             PRETRIAL MOTIONS DUE
13
                             Defendant.                          DATE
14
15
16         This matter comes before the Court on the parties’ “Stipulated Motion to Continue Trial

17 and Pretrial Motions Due Date.” Dkt. # 44. Having considered the facts set forth in the motion,
18 and defendant’s knowing and voluntary waiver, Dkt. # 45, the Court finds as follows:
19         1.      The Court adopts the facts set forth in the stipulated motion: in particular, that

20 intermittent shutdowns at the Federal Detention Center caused delays in defendant’s ability to
21 prepare for trial with counsel and that defendant’s contracting of COVID-19 caused similar
22 delays. The Court accordingly finds that a failure to grant a continuance would deny counsel,
23 and any potential future counsel, the reasonable time necessary for effective preparation, taking
24 into account the exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
25        2.     The Court finds that a failure to grant a continuance would likely result in a

26 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i), particularly in light of the
27 difficulties in obtaining an adequate spectrum of jurors during the COVID-19 pandemic. See
28 W.D. Wash. Gen. Orders No. 15-20, 04-21.
     ORDER GRANTING STIPULATED
     MOTION TO CONTINUE TRIAL - 1
 1         3.     The Court finds that the additional time requested between August 2, 2021 and the
 2 proposed trial date of November 8, 2021, is a reasonable period of delay. The Court finds that
 3 this additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 4 considering the facts set forth above.
 5         4.     The Court further finds that this continuance would serve the ends of justice, and
 6 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 7 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
 8         5.     Defendant has executed a waiver indicating that he has been advised of his right to
 9 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
10 that right and consented to the continuation of his trial to a date up to and including November
11 30, 2021, Dkt. # 45, which will permit his trial to start on November 8, 2021.
12         IT IS HEREBY ORDERED that the trial date shall be continued from August 2, 2021
13 to November 8, 2021, and pretrial motions are to be filed no later than October 11, 2021;
14         IT IS FURTHER ORDERED that the period of time from the current trial date of August
15 2, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
16 Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
17 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
18 (h)(7)(A), and (h)(7)(B)(i), (iv).
19
20         DATED this 29th day of June, 2021.
21
22
23                                                    A
                                                      Robert S. Lasnik
24                                                    United States District Judge
25
26
27
28
     ORDER GRANTING STIPULATED
     MOTION TO CONTINUE TRIAL - 2
